    Case 2:19-cv-11803-BWA-JVM Document501-1
         2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                   01/28/20 Page 1 of 28




Special Report of the Consent Decree Monitor
For the New Orleans Police Department Consent Decree
on NOPD Background Investigation Practices

January 18, 2017




Office of the Consent Decree Monitor
New Orleans, Louisiana
Sheppard Mullin Richter & Hampton, LLP
Appointed By Order Of The U.S. District Court For The Eastern District Of Louisiana




                                                                                      EXHIBIT "C"
        Case 2:19-cv-11803-BWA-JVM Document501-1
             2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                       01/28/20 Page 2 of 28
Special Report
18 January 2017
Page 2




Table of Contents

Table of Contents ........................................................................................................................ 2

Glossary of Acronyms ................................................................................................................. 3

I.       Introduction to Special Report ......................................................................................... 5

II.      Review Methodology ...................................................................................................... 6

III.     Summary Findings........................................................................................................... 8

IV.      NOPD Background Investigation Process ...................................................................... 10

V.       Background Investigation Process Shortcomings ........................................................... 11

VI.      Recommended Action Items .......................................................................................... 14

VII.     Conclusion .................................................................................................................... 20

VIII. Appendix: List of NOPD Disqualifiers ......................................................................... 21

IX.      Appendix: NOPD Corrective Action Plan ..................................................................... 26




                                       Office Of The Consent Decree Monitor
               Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:19-cv-11803-BWA-JVM Document501-1
         2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                   01/28/20 Page 3 of 28
Special Report
18 January 2017
Page 3



Glossary of Acronyms

 “ASU”            Administrative Services Unit
 “AUSA”           Assistant United States Attorney
 “AVL”            Automatic Vehicle Locator
 “BI”             Background Investigation
 “BWC”            Body Worn Cameras
 “CIT”            Crisis Intervention Team
 “CCMS”           Criminal Case Management System
 “CD”             Consent Decree
 “CIT”            Crisis Intervention Team
 “CODIS”          Combined DNA Index System
 “ComStat”        Computer Statistics
 “COCO”           Community Coordinating [sergeants]
 “CPI”            California Psychological Inventory
 “CSC”            Civil Service Commission
 “CUC”            Citizens United for Change
 “CVSA”           Computer Voice Stress Analysis
 “DA”             District Attorney
 “DI-1”           Disciplinary Investigation Form
 “DOJ”            Department of Justice
 “DV”             Domestic Violence
 “DVU”            Domestic Violence Unit
 “ECW”            Electronic Control Weapon
 “EPIC”           Ethical Policing is Courageous (NOPD peer intervention program)
 “EWS”            Early Warning System
 “FBI”            Federal Bureau of Investigation
 “FIT”            Force Investigation Team
 “FOB”            Field Operations Bureau
 “FTO”            Field Training Officer
 “IACP”           International Association of Chiefs of Police
 “ICO”            Integrity Control Officers
 “IPM”            Independent Police Monitor
 “KSA”            Knowledge, Skill and Ability
 “LEP”            Limited English Proficiency
 “LGBT”           Lesbian, Gay, Bi-sexual, and Transgender
 “MMPT”           Minnesota Multiphasic Personality Inventory
 “MOU”            Memorandum of Understanding



                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:19-cv-11803-BWA-JVM Document501-1
         2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                   01/28/20 Page 4 of 28
Special Report
18 January 2017
Page 4



 “MSB”            NOPD Management Services Bureau
 “NNDDA”          National Narcotics Detection Dog Association
 “NOFJC”          New Orleans Family Justice Center
 “NOPD”           New Orleans Police Department
 “NPCA”           National Police Canine Association
 “OCDM”           Office of Consent Decree Monitor
 “OIG”            Office of Inspector General
 “OPSE”           Office of Public Secondary Employment
 “PIB”            Public Integrity Bureau
 “POST”           Police Officer Standards and Training Counsel
 “PsyQ”           Psychological History Questionnaire
 “QOL”            Quality of Life [officers]
 “RFP”            Request for Proposal
 “SA”             Sexual Assault
 “SART”           Sexual Assault Response Team
 “SOD”            Special Operations Division
 “SRC”            Survey Research Center
 “SUNO”           Southern University of New Orleans
 “SVS”            Special Victims Section
 “UNO”            University of New Orleans
 “USAO”           United States Attorney’s Office for the Eastern District of New Orleans
 “VAW”            Violence Against Women




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 5 of 28
Special Report
18 January 2017
Page 5



I.     Introduction to Special Report

In 2014, NOPD embarked upon a recruiting drive aimed at hiring a significant number of new
sworn officers. The Department engaged additional recruiters, increased officer pay, partnered
with local businesses to enhance the quality of its recruitment program, removed what it viewed
as road-blocks to hiring (e.g., the college credit requirement), and expanded the frequency of
applicant testing. While the Monitoring Team shares NOPD’s goal of improving its recruiting
efforts and increasing its numbers, it is critical that NOPD undertake these efforts in a manner that
ensures the men and women who seek to join the Department are qualified.

Ensuring NOPD hires a diverse collection of highly qualified and ethical officers is a critical
component of the Consent Decree. Although the NOPD’s desire to increase its numbers is
understandable, we are highly sensitive to the dangers of hiring without due consideration of the
possible consequences of a hiring decision. Most in the law enforcement community are well
aware of the price the District of Columbia Police Department paid following its “hiring binge” in
the late 1980s and early 1990s. See, e.g., D.C. Police Paying For Hiring Binge, WASHINGTON
POST, (8/28/94). And DC is not alone in making that mistake. Accordingly, the Monitoring Team
views the integrity of NOPD’s hiring process as an extremely high priority in the context of
ensuring constitutional policing throughout the City of New Orleans.

To this end, on October 24, 2016, the Monitoring Team initiated a review of the Department’s
background investigation process to ensure the individuals being accepted into the Academy are
“diverse[,] highly qualified, and ethical” as required by the Consent Decree. (CD XI) NOPD
management supported the Monitoring Team’s review from the outset, and cooperated fully
throughout. Indeed, as explained below, the NOPD Compliance Bureau assisted in certain
elements of our Team’s review. Additionally, as issues emerged during our review, NOPD
management consistently and promptly sought to understand the issues and take meaningful
corrective action.

The Monitoring Team presented its detailed findings to Judge Morgan, the NOPD, and the U.S.
Department of Justice Monday, December 12, 2016, and met with Judge Morgan and the NOPD
Tuesday, December 13, 2016.1 To its credit, the NOPD came to the meeting with a well-thought-
out corrective action plan in hand. The plan was tailored to the Monitoring Team’s findings and
reflected a commitment to remedying the shortcomings identified by the Monitoring Team.
Following feedback from the Monitoring Team and the Court, NOPD further reviewed its
corrective action plan and resubmitted it to the Monitoring Team. The final corrective action plan
is incorporated into this Special Report at Section IX.2


1
       The Consent Decree also requires NOPD to develop and implement “a system for psychological screening
       and assessment of all NOPD recruit candidates” that ensures that “only individuals suitable for policing are
       accepted into NOPD training academy.” (CD 238) The Monitoring Team will be reviewing that issue
       separately.
2
       Pursuant to Consent Decree paragraph 457, the Monitoring Team has removed all personal information
       from this final report.



                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:19-cv-11803-BWA-JVM Document501-1
           2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                     01/28/20 Page 6 of 28
Special Report
18 January 2017
Page 6



II.     Review Methodology

The Monitoring Team’s evaluation focused primarily on the background investigation (“BI”) as a
component of the recruit selection process. It is not our purpose in conducting this review to opine
on whether or not a given recruit is or is not qualified to become an NOPD officer. To perform
our review, we examined background investigation files for every recruit accepted into Classes
174-178,3 reviewed those recruits’ Academy records, and interviewed multiple NOPD employees,
including current and former background investigators. 4

NOPD’s Hiring Criteria identify 13 causes for “automatic rejection” of an applicant and 16 causes
for “possible rejection.” Causes for automatic rejection include a felony conviction, recent drug
use, and refusal to submit to a polygraph, among other things. Causes for a possible rejection
include a felony arrest, dismissals from multiple employers due to disciplinary actions, and
dishonorable discharges from the military, among other things.5

While NOPD uses the term “disqualifiers,” the Monitoring Team uses the term “risk indicators.”
The Monitoring Team does not take issue with those items currently included on NOPD’s list of
automatic and possible disqualifiers.6 Indeed, we used NOPD’s combined list of required and
possible disqualifiers as the core of our risk indicators. While we use a different label, the basic
concept is the same. Risk indicators, or disqualifiers, refer to facts that would prompt a reasonable
person to at least ask additional questions and/or conduct additional investigation about the
candidate. While we acknowledge some risk indicators (just as with some “possible disqualifiers”)
may be overcome in any given case by other countervailing facts and circumstances, they
nonetheless suggest a potential risk that would prompt a conscientious person to seek out
additional information. Risk indicators justifying a rejection could involve multiple minor events
that individually do not cause concern, but that collectively do.



3
        Whether a candidate ultimately left the Department prior to graduation – on his/her own accord or the
        Academy’s – did not impact our analysis. The Monitoring Team reviewed the files of all candidates
        accepted into the Academy within our review timeframe, regardless of their subsequent employment status.
        Accordingly, our identification of candidates with risk indicators included candidates who voluntarily had
        withdrawn from the Academy, candidates who had been removed from the Academy for disciplinary
        and/or achievement reasons, and two individuals who were arrested while in the Department’s employ.
        One of these identified recruits was arrested in October 2016 on charges of burglarizing a salon in
        Mandeville. The other incident involving an identified recruit involved a recent Academy graduate who
        was cited and placed on emergency suspension for an alleged hit and run and the alleged filing of a false
        police report.
4
        The Monitoring Team personally reviewed all recruit files for Classes 174, 177, and 178. At our direction,
        the NOPD Compliance Bureau reviewed Classes 175 and 176. The Compliance Bureau used the
        Monitoring Team’s review protocol and evaluation forms for its review.
5
        The full list of NOPD “required” and “possible” “disqualifiers” is set out in the Appendix to this report.
6
        While we do not take issue with NOPD’s list of disqualifiers, as described below, we do take issue with
        NOPD’s seeming practice of overlooking “possible disqualifiers,” failing to consider risk indicators that are
        not precisely on the list of disqualifiers but that nevertheless warrant additional due diligence at the least,
        and failing to document decisions and reasoning.



                                    Office Of The Consent Decree Monitor
            Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:19-cv-11803-BWA-JVM Document501-1
         2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                   01/28/20 Page 7 of 28
Special Report
18 January 2017
Page 7



When we identified facts that suggested potential candidate risks, we then looked to see how those
risk indicators were dealt with by the NOPD.

When risk indicators are present, best practices would call for a robust review process to ensure a
justifiable and consistent approach either to rejecting an applicant or overcoming these concerns.
In our view, a reasonable process involves the following steps:

       •        Identifying risk indicators through a robust background investigation,

       •        Evaluating those risks through appropriately thorough due diligence,

       •        Discussing the risks with knowledgeable personnel and engaging in a meaningful
                dialogue as to whether the risks are mitigated by other facts and circumstances,

       •        Considering the totality of the information available for each candidate in a
                sensible, holistic fashion, and

       •        Documenting in a clear fashion the conclusion reached, the risk indicators
                identified, the mitigating factors, and the names of those who participated in the
                evaluation process.

The Monitoring Team looked for evidence of this approach in the files we reviewed.7




7
       While we understand the process of conducting background investigations can be subjective, and the
       evaluation of new officers is not conducive to mathematical certainty, we do expect NOPD to have and to
       follow a process that is rationally tailored to identifying “diverse[,] highly qualified, and ethical” candidates
       and that weeds out candidates who are not qualified and/or are not ethical.



                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
       Case 2:19-cv-11803-BWA-JVM Document501-1
            2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                      01/28/20 Page 8 of 28
Special Report
18 January 2017
Page 8



III.     Summary Findings

We find that NOPD’s process for conducting background investigations of potential Academy
recruits is not designed or implemented to ensure the Department makes offers only to highly
qualified, ethical candidates with personality traits meeting the needs of a modern police
department. Of the 137 active Academy recruit files we reviewed over the past month, about one
third (59) of the recruit files for applicants accepted into the Academy had documented risk
indicators8 without a corresponding explanation as to why or how those risk indicators were
overcome. Perhaps even more troubling, some files were marked as having no negative
information even though the potential recruit clearly had multiple risk indicators.

While some of the risk indicators we identified were relatively minor – e.g., marijuana usage more
than two years ago – other documented risk indicators were more material. The following list
offers an illustration of the sort of risk indicators we identified in the files we reviewed:9

         •        Self-reported repetitive drug use that purportedly ceased immediately prior to the
                  start of the two-year background investigation window,

         •        Terminations from prior employers,

         •        Multiple incidents involving a police report, including unpaid child support and
                  domestic abuse,

         •        Deceptive use of mental illness to gain separation from an armed service,

         •        Prior NOPD arrests for intoxication and auto break in,

         •        Patterns of deception on the Computer Voice Stress Analysis (“CVSA”),10

         •        Multiple unsuccessful applications at other police agencies,

         •        Failing several other departments’ standards/criteria,

         •        Unstable work history,

         •        Limited term driver’s license,


8
         As noted above, the Monitoring Team’s term “risk indicators” is slightly broader than NOPD’s term
         “disqualifier.”
9
         It is useful to compare this illustrative list of risk indicators to the list of NOPD disqualifiers included in
         Section VIII of this Report.
10
         Like some other law enforcement agencies, NOPD uses a Computer Voice Stress Analysis (“CVSA”) to
         evaluate truthfulness. Each applicant completes a CVSA questionnaire that then is used by the background
         investigator to conduct the CVSA. The CVSA is performed by a certified CVSA examiner. NOPD reports
         that a second CVSA may be given if the candidate shows signs of deception.



                                     Office Of The Consent Decree Monitor
             Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 9 of 28
Special Report
18 January 2017
Page 9



       •       Suspended driver’s license,

       •       Expiring temporary worker authorization for non-U.S. citizens,

       •       Prior negative work history, including leaving early, arriving late, violating social
               media policy,

       •       Inaccurate background form, and

       •       Negative professional references (including at least one “do not hire”).

The existence of these and other risk indicators in the recruit files, without evidence of meaningful
follow-up, suggests to us NOPD may be accepting candidates into the Academy who should not
be NOPD officers. Our discussions with and interviews of NOPD personnel give us even greater
concern in this regard. More than one NOPD employee noted that if a candidate does not violate
an automatic “disqualifier,” he/she generally is accepted into the Academy.11

As noted above, it is important to keep in mind the Monitoring Team has reached no conclusion
regarding whether any given recruit is or is not qualified to be an NOPD police officer.12 Our
review primarily focused on the existence of risk indicators in the background investigations and
the presence or absence of a meaningful discussion in the file as to how those indicators were
evaluated and overcome.

In our discussions with NOPD following our data analysis, NOPD described an evaluation process
that it believes does consider all required and possible disqualifiers. Neither the steps in the
evaluation process nor the results of that process are fully documented in the files available for our
review. The Monitoring Team readily recognizes the risk indicators we identified in the files may
have been considered, explored, and rationally overcome in some or all of the cases, but the lack
of documentation does not allow us to reach that conclusion here.




11
       NOPD rightly points out it rejects a significant number of applicants. As an initial matter, NOPD reports
       that only 114 of 4,449 applicants were hired in 2016. NOPD further reports that in 2016 only 162
       candidates were accepted into the Academy out of 333 background investigations. NOPD asserts many of
       these candidates were rejected based on “possible” disqualifiers. According to NOPD, its data show that
       20 of 100 candidates rejected in the first six months of 2016 were rejected “solely” because of “possible
       disqualifiers.” For purposes of this initial analysis, the Monitoring Team did not examine the files of
       rejected candidates.
12
       The recruit officer and rookie officer recently arrested by NOPD described in footnote 3 above present two
       obvious exceptions to this general statement.



                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:19-cv-11803-BWA-JVM Document501-1
           2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                     01/28/20 Page 10 of 28
Special Report
18 January 2017
Page 10



IV.     NOPD Background Investigation Process

NOPD describes its background investigation process as involving multiple steps directed
primarily at weeding out those candidates who possess a “disqualifier.” NOPD describes its
process this way: Following the panel interview, applicants are referred to NOPD’s Applicant
Investigation Section to schedule a background interview. The Section is staffed by a Lieutenant,
a Sergeant, five officers, and four contract background investigators. An applicant’s background
investigation consists of several steps. The process begins with an initial interview with an
investigator. NOPD reports the interview generally lasts between three and six hours.

Once the initial interview is complete, assuming the interview did not reveal any “automatic
disqualifiers,” the investigator begins a series of verifications, database checks, and interviews.
While NOPD provides some guidelines to the investigators on how to conduct the investigations,
investigators are given latitude to conduct additional diligence (e.g., interviews, records checks,
reference checks, etc.) as necessary. Upon finishing the investigation, the investigator reviews the
documentation gathered, looks for “disqualifiers,” and prepares a hiring recommendation, which
is included in the final background investigation report.

The Background Investigation report, including the supporting documentation, is reviewed by the
background investigator’s supervisors for completeness and accuracy. A Sergeant, Lieutenant,
and Deputy Chief of Staff all review and sign off on the report and the recommendation. Each
individual has the opportunity to send the report back to the investigator for further analysis. Once
all signatures have been obtained, the recruit is approved to continue the application process and
the final report is forwarded to Civil Service for use by the psychologist who evaluates all recruits.

As described below, the Monitoring Team finds inherent flaws in the process itself as well as in
how the process is implemented by NOPD.




                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 11 of 28
Special Report
18 January 2017
Page 11



V.     Background Investigation Process Shortcomings13

Our review of the files, coupled with our discussions with multiple NOPD employees, suggests to
us NOPD’s background investigations process for evaluating potential recruits for entry into the
Academy is inadequate. Specifically, our review identified the following process and
implementation shortcomings:

       •        Insufficient training. NOPD provides its background investigators with
                insufficient training and insufficient opportunities to share best practices among the
                background investigation team.          This gap causes inconsistencies among
                investigators, incomplete investigations, and hinders innovative practices from
                being shared among the investigations team.

       •        Overly Narrow Reviews. NOPD’s background investigations process, as
                implemented, is overly focused on “automatic disqualifiers” at the expense of other
                facts that collectively may raise equally relevant risks. It appears “potential
                disqualifiers” are downplayed or overlooked, and candidates too often are not
                considered holistically. While NOPD represents it does look at a broad range of
                potential risk factors, NOPD concedes its documentation regarding the scope of its
                reviews was less than adequate.

       •        Incomplete background investigations. While NOPD’s background investigators,
                for the most part, are committed, hard-working, and conscientious, the Monitoring
                Team identified numerous files in which potential risk indicators (either “possible
                disqualifiers” or other facts that, collectively, suggest a need for further due
                diligence) were not adequately pursued.

       •        Unreasonable Time Pressures. The Monitoring Team noted significant real or
                perceived pressure on background investigators to cut corners, overlook potential
                risk indicators, and/or hurry investigations. These pressures – often over the
                objections of the background investigators themselves – have caused some
                background investigations to be concluded without adequate due diligence.14


13
       The Monitoring Team previously questioned the quality of the Department’s recruit selection process.
       Specifically, we questioned “whether the Department’s current goal to hire more officers (a goal we do not
       criticize) may be clouding the Department’s view of the quality of some of its current selection practices;
       unwittingly fostering a willingness to accept a hiring process that is “good enough” rather than one that is
       tailored to achieving the ends of the Consent Decree and giving the citizens of New Orleans the best police
       officers possible.” For a discussion of the issues that led to our prior concern, see the Monitoring Team’s
       Special Report dated Aug. 12, 2015 at www.consentdecreemonitor.com.
14
       Multiple sources reported to us background investigators are given an absolute 60-day deadline to complete
       their investigations regardless of the complexity of the investigation. According to NOPD, 60 days is a
       goal, but not a requirement. NOPD reports that over one third of its background investigations resulting in
       an acceptable candidate took over 60 days to be completed in 2016. While NOPD may be correct, the
       perception among at least some background investigators was that it was a requirement.



                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 12 of 28
Special Report
18 January 2017
Page 12



       •       Ineffective and/or inefficient assignment process. The background investigation
               team assigns case files on a straightforward rotating basis. While this fairly
               distributes cases in terms of quantity, it sometimes does not fairly distribute cases
               in terms of complexity. This is because some cases are much more complex and
               time-consuming than others. Consequently, a single investigator could end up with
               several complex matters on his/her desk at any given time, which could prompt
               him/her to rush through the process in order to achieve the goals imposed by NOPD
               management. The Monitoring Team recognizes NOPD has made some assignment
               accommodations based on complexity in the past. Nonetheless, our review
               identified room for further improvement in this area.

       •       Inadequate attention to the CVSA. Like other departments, NOPD conducts a
               voice stress analysis on all recruit candidates called the CVSA. While a CVSA
               certainly is not foolproof, it does provide relevant data that must be considered as
               part of a complete background investigation. Our review, however, showed CVSA
               results noted by the investigators often were disregarded by others in the
               review/approval process.

       •       Lack of documentation. In order to ensure a fair, efficient, and effective
               investigation process, NOPD must document (i) the steps it takes to investigate a
               candidate, (ii) who was involved in the investigation, (iii) their findings, and (iv)
               how those findings are considered/evaluated by decision-makers. Many files we
               reviewed, however, lacked adequate documentation as to why and how risk
               indicators were overcome, downplayed, or overlooked. Further, our review
               revealed files involving a negative background investigator recommendation but a
               subsequent positive hiring decision further up the review chain. Adequate
               documentation takes on even greater importance where the final decision
               contravenes a lower level recommendation.

       •       Failure to follow-up on risk indicators. The background investigation files reveal
               numerous instances where risk indicators were identified by the background
               investigators, but were not further pursued. One file marked by the final approver
               as containing “no derogatory info,” for example, was for a candidate who failed to
               disclose traffic violations on his/her application, and who was fired from two
               previous employers for potentially problematic reasons. Numerous other files
               similarly revealed risk indicators that were not pursued.

       •       Failure to adhere to NOPD’s own announced “disqualifiers.” NOPD provided
               the Monitoring Team with a list of “required disqualifiers” and “possible
               disqualifiers.”    Our review revealed numerous instances where possible
               disqualifiers were downplayed or overlooked; and a few instances where automatic
               disqualifiers similarly were overlooked. Indeed, in many cases we reviewed it
               appears possible disqualifiers were not considered at all, or, at least, such
               consideration was not documented.


                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 13 of 28
Special Report
18 January 2017
Page 13



The foregoing shortcomings were discovered during our review of the actual background
investigation files. Our interviews of NOPD’s background investigators and others in that section
further confirmed the accuracy of our findings.

Additionally, our interviews with personnel beyond the background investigations section
suggests that others are seeing first-hand the preliminary consequences of these process and
implementation shortcomings. The personnel with whom we spoke have perceived an erosion in
the quality of recruits over the past several Academy classes. While they are quick to point out
they continue to see a number of excellent candidates, they also are quick to point out they are
seeing a greater number of candidates who raise concerns.15

Among the reasons suggested for this perceived trend is a shared belief that the Department has
lowered its standards in an effort to fill Academy classes, and that the background investigation
process is flawed.16 The comments of the many employees we interviewed highlight the accuracy
and significance of the conclusions our team drew from our review of the case files. These
conclusions notwithstanding, however, we would be remiss if we did not note that the background
investigators do a good job analyzing the recruit files in most cases, especially considering their
caseloads and time pressures.17 But even where a complete, quality background investigation is
performed, the process breaks down if the findings of the investigators are not fully considered.
As noted above, in many cases, risk indictors – and sometimes significant risk indicators –
identified by the investigators were either downplayed or overlooked by others in the review chain.




15
       The Monitoring Team recognizes the possibility that at least some of this perception is driven by the often-
       espoused-but-perhaps-unfair view that members of younger generations are inherently not as competent,
       committed, and/or disciplined as the generations who came before.
16
       Others pointed to additional elements of the recruit evaluation process as contributing to the problem.
17
       The background investigators we interviewed were mostly hard working, conscientious, committed NOPD
       employees. They were candid with us and fully cooperated in our review. Even so, the Monitoring Team
       did identify some cases in which we believe the investigators should have conducted additional due
       diligence.



                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:19-cv-11803-BWA-JVM Document501-1
           2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                     01/28/20 Page 14 of 28
Special Report
18 January 2017
Page 14



VI.       Recommended Action Items

Based upon our review of the background investigation case files and our discussions with NOPD
personnel in various roles and of various ranks, the Monitoring Team identified a number of
recommendations we believe NOPD should implement immediately. The Team shared its
recommendations with NOPD December 12, 2016, and met with the Department December 13,
2016 to discuss the recommendations and NOPD’s response. As noted above, the NOPD came to
the meeting with a well-thought-out corrective action plan. The plan was tailored to the
Monitoring Team’s findings and reflected a commitment to remedying the shortcomings identified
by the Monitoring Team. While the full NOPD corrective action plan is incorporated into this
Special Report as Attachment IX, relevant excerpts from the plan have been incorporated
following each Monitoring Team recommendation below (in italics).

      •   Recommendation: Ensure background investigators are given adequate time and resources
          to complete their investigations fully, including time to pursue additional due diligence
          where risk indicators are identified (whether or not the indicators rise to the level of
          “automatic disqualifiers”). Some employees we interviewed felt they were being pushed
          to rush their investigations and put quantity over quality simply to get recruits into a given
          Academy class. The case-loads assigned to background investigators and the time
          pressures placed upon them are leading to incomplete investigations.

              o NOPD Response: NOPD has committed to provide additional time to investigators
                to conduct investigations by decreasing caseloads through the hiring of four
                additional civilian investigators in 2017 requested by NOPD. The Civil Service
                Commission already has approved the hiring of the four investigators.

      •   Recommendation: Issue written guidance to all NOPD managers involved in the recruit
          selection and hiring process reminding them that quality is more important than quantity
          and that background investigators must not be pressured to avoid making a negative
          recommendation where they uncover evidence that a candidate engaged in behavior that
          constitutes cause for automatic rejection or were unable to resolve causes for possible
          rejection.

              o NOPD Response. NOPD will hire a dedicated Recruitment Director18 to oversee
                all aspects of the recruitment and hiring processes. The current recruitment-
                related duties of the Deputy Chief of Staff will be transitioned to the new
                Recruitment Director. The Recruitment Director, with the cooperation of other
                NOPD entities, will implement “detailed investigation checklists, based on the
                revised operating guidelines, to ensure thorough investigations address all relevant
                questions and concerns.” The NOPD Compliance Bureau will collaborate with the

18
          Monitoring Team Note: The Civil Service Commission approved NOPD’s request to create the
          Recruitment Director position in early January 2017. NOPD has agreed to modify the title to Recruitment
          and Background Administrator to better reflect the director’s responsibility over recruiting and recruit
          evaluation.



                                      Office Of The Consent Decree Monitor
              Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 15 of 28
Special Report
18 January 2017
Page 15



              NOPD Recruitment and Applicant Investigation Division “to create guidelines and
              associated checklists that will guide background investigations and prompt
              additional follow-up investigation as necessary when risk indicators are
              identified.” Further, NOPD has committed to provide additional time to
              investigators to conduct investigations.

   •   Recommendation: Make clear to background investigators they should not be limited only
       to the NOPD-identified “automatic disqualifiers” in finding a candidate unacceptable.
       Rather than focusing on identifying candidates who have an automatic disqualifier and
       accepting most of those who don’t, background investigators should be identifying
       candidates who have the attributes needed to be a successful police officer. This means
       looking beyond the specifically identified “disqualifiers.” The totality of the circumstances
       regarding a given candidate may render him/her unacceptable even without an “automatic
       disqualifier.” For example, a candidate who has no automatic disqualifiers, but who has
       multiple “possible disqualifiers” or has risk indicators that should cause concern even
       though they are not on NOPD’s enumerated list, should warrant additional due diligence
       by the investigation team. As one interviewee put it, “sometimes a lot of small issues
       should add up to a disqualification.”

           o NOPD Response: NOPD has committed to evaluate candidates “more holistically
             and implement additional quality control mechanisms to ensure that any issues that
             may arise in the hiring process are addressed promptly.” Further, NOPD has
             committed to implement “more detailed operating guidelines and procedures for
             background investigations to provide greater guidance on how to conduct
             investigations and what to do when risk indicators are identified.”

   •   Recommendation: Modify the background investigation process to require a written
       explanation in the file whenever a risk indicator is overcome by other facts. The
       explanation should clearly identify the risk indicator, the steps taken to evaluate the risk,
       the names of those involved in the decision-making process, and the basis for balancing
       the risk against any mitigating facts. The explanation also should require a clear and
       explicit rationale whenever a recommendation/finding of a background investigator and/or
       supervisor is overruled by a higher level reviewer.

           o NOPD Response: NOPD will modify the hiring recommendation forms utilized by
             each reviewer “to clearly enumerate risk indicators and require an explanation of
             their consideration in the hiring recommendation.” NOPD also has committed that
             this new form “will facilitate a holistic approach to evaluating candidates when
             making hiring recommendations.” Further, as described in greater detail below,
             NOPD is modifying its review and approval process to (1) add a new level of review
             by the Director of Recruitment for all candidates, (2) require the Deputy Chief of
             the NOPD’s Management Services Bureau to make the final decision on consensus




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 16 of 28
Special Report
18 January 2017
Page 16



                 candidates, and (3) institute an Officer Review Panel to decide whether to
                 recommend hiring “non-consensus candidates.”19

     •   Recommendation: Consider reinstating neighborhood checks by the background
         investigators in appropriate circumstances and/or explore efficient and effective alternative
         approaches to achieve the same goal.

             o NOPD Response: NOPD will work with the Monitoring Team to identify the most
               effective and efficient use of neighborhood checks.

     •   Recommendation: Enhance background investigator training and provide investigators
         opportunities to share best practices with their colleagues and managers.

             o NOPD Response: NOPD has committed to provide “additional training to
               background investigators to ensure they have the skills to conduct robust
               investigations, identify risk indicators, and appropriately investigate risk
               indicators.”

     •   Recommendation: Direct the leadership within the background investigations section to
         identify police agencies outside New Orleans employing best practices and explore ways
         to take advantage of those practices within the NOPD.

             o NOPD Response: NOPD has advised the Monitoring Team this responsibility will
               be among those to be assumed by the new Recruitment Director. Moreover, NOPD
               has confirmed its Compliance Bureau already has initiated this task.

     •   Recommendation: Explore whether new and/or additional equipment and resources could
         increase the efficiency and quality of the background investigations.

             o NOPD Response: The new Recruitment Director will be responsible for
               identifying new/additional equipment and/or resources to increase the efficiency
               and quality of background investigations.

     •   Recommendation: Reconsider the current process of rotating cases among the background
         investigators, which may be contributing to work inefficiencies. For example, it appears
         the Department’s effort to distribute complex and simple cases evenly among the
         investigators is not as effective as it could be. NOPD also should explore potential
         alternative approaches with the background investigators themselves.

             o NOPD Response: NOPD has advised the Monitoring Team that the new
               Recruitment Director will re-evaluate the current practice of rotating cases among



19
         The terms “consensus candidate” and “non-consensus candidate” are defined below.



                                     Office Of The Consent Decree Monitor
             Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 17 of 28
Special Report
18 January 2017
Page 17



                 background investigators and will work with the Compliance Bureau and the
                 Monitoring Team to identify opportunity to make the process more efficient.

     •   Recommendation: Explore ways to let investigators know the final disposition of the
         candidates they investigate so they feel more engaged in the hiring process.

             o NOPD Response: NOPD asserts it already makes efforts to keep its background
               investigators apprised of the status of the recruits they investigate. Nonetheless,
               NOPD has committed to having the new Recruitment Director re-evaluate the
               current practice of sharing disposition information with investigators to identify
               opportunities for further improvement.

     •   Recommendation: Pay more attention to CVSA results. While we understand CVSA
         results are not infallible, they are important data points in a background investigation and
         should not be ignored or downplayed.

             o NOPD Response: NOPD already has scheduled “Computer Voice Stress Analyzer
               and Southern Policing Institute background investigation trainings for its
               investigators and will seek out additional training as necessary.”

     •   Recommendation: Consider directing the Compliance Bureau to review each background
         investigation file before a final decision is made regarding an individual’s entry into the
         Academy.

             o NOPD Response: NOPD will add a new final review authority for “consensus
               candidates.” A consensus candidate is a candidate about whom the background
               investigator and his/her supervisors agree on a hiring decision. The Deputy Chief
               of the NOPD’s Management Services Bureau will make the final decision on
               consensus candidates. Additionally, NOPD will institute an Officer Review Panel
               to decide whether to hire “non-consensus candidates.” A non-consensus candidate
               is a candidate about whom the background investigator and his/her supervisors do
               not agree on a hiring decision. “The Officer Review Panel will be comprised of
               members of the rank of lieutenant or below from every bureau, including a civilian
               from the Compliance Bureau. The background investigator will present the
               candidate’s qualifications and history to the panelists who will then decide whether
               to hire the candidate.”20

                 Further, NOPD’s Compliance Bureau will “audit background investigations and
                 hiring decisions to assess the quality of the hiring process and candidates entering
                 the Academy as recruits.” NOPD has made clear the Compliance Bureau will
                 conduct these audits in the same manner as the Monitoring Team, using the

20
         The Appendix at Section IX of this Report includes NOPD’s graphic depiction of how the new process will
         work in greater detail.



                                     Office Of The Consent Decree Monitor
             Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 18 of 28
Special Report
18 January 2017
Page 18



              Monitoring Team’s checklists to evaluate each background investigation.
              Moreover, to ensure a high level of independence, the Compliance Bureau will
              submit the results of its audit directly to the Monitoring Team without prior review
              by the Superintendent or other NOPD personnel.

   •   Recommendation: NOPD should review the appropriate registry for decertified police
       officers (e.g., the IADLEST’s National Decertification Index and/or the Louisiana Peace
       Officer Standards and Training Council (“POST”)) before admitting any recruit to the
       Academy. Further, NOPD should report its own officers convicted of felonies to the
       appropriate decertification agency and/or to Louisiana POST.

           o NOPD Response. NOPD has inquired about gaining access to these databases
             and has informed the Monitoring Team it will incorporate their use into its
             enhanced background investigation process.

   •   Recommendation: Consider providing Academy personnel and FTOs more information
       regarding recruits. The Academy and FTOs might benefit from more information from the
       background investigation process. The FTOs might benefit from more information from
       the Academy process. Currently, while Academy personnel routinely identify certain
       recruits as needing more ongoing observation than others (something the Academy refers
       to as “CTO,” for “continue to observe), such important information is not routinely shared
       with the FTOs. Indeed, it seems FTOs don’t know anything about their recruits until the
       night before they become partners. Nor is the fact that a recruit needs more observation
       consistently added to the recruit files. Similarly, we note Academy personnel are not
       informed when a recruit’s background investigation identifies facts warranting extra
       observation.

           o NOPD Response: NOPD has advised the Monitoring Team that the new
             Recruitment Director will work with the Compliance Bureau, the Academy, and the
             Monitoring Team to identify ways to enhance information sharing among the
             Background Investigators, Academy staff, and FTOs.

   •   Recommendation: Review all recruit files identified by the Monitoring Team as
       reflecting risk indicators but not reflecting how those indicators were evaluated and
       overcome to ensure each individual properly was accepted into the Academy.

           o NOPD Response: NOPD has initiated a thorough re-review of each recruit file
             identified by the Monitoring Team as having unresolved risk indicators.
             Additionally, NOPD has reviewed the PIB records, Academy records, and all use
             of force incidents involving these individuals. NOPD has shared its findings with




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
     Case 2:19-cv-11803-BWA-JVM Document501-1
          2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                    01/28/20 Page 19 of 28
Special Report
18 January 2017
Page 19



               the Monitoring Team, the Court, and the Department of Justice to ensure every
               Academy recruit is fully and properly vetted.21

Finally, as we have recommended previously, we recommend that the interview panel findings,
the background investigation report, and the psychological test results be considered together to
paint a complete picture of each candidate before a hiring decision is made. NOPD’s current
recruit evaluation process involves a series of actions the results of which are considered in a
vacuum. This precludes – or at least makes it more difficult to perform – a holistic review of any
given candidate. At no time in the evaluation process is all the information regarding a candidate
considered by an NOPD decision-maker. This gap is exacerbated by the fact that certain
information – e.g., the psychological exam – is shared with NOPD only as a pass/fail report; the
details of the exam are not shared with NOPD. Consequently, findings that could have significance
to NOPD when considered in connection with other facts remain unavailable.

NOPD has committed to “evaluate candidates more holistically and implement additional quality
control mechanisms to ensure that any issues that may arise in the hiring process are addressed
promptly.” The Monitoring Team plans to work closely with NOPD, the Court, and the
Department of Justice to ensure such additional quality control mechanisms are implemented
promptly and are effective.




21
       While the Monitoring Team has been impressed with NOPD’s prompt response to its findings, and has
       reviewed the Academy, PIB, and Use of Force records produced by the NOPD, the Monitoring Team is not
       yet in a position to opine on whether the Department fully has pursued all identified risk indicators.
       NOPD’s re-review of each recruit file identified by the Monitoring Team will be the subject of a
       forthcoming status conference with Judge Morgan.



                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
    Case 2:19-cv-11803-BWA-JVM Document501-1
         2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                   01/28/20 Page 20 of 28
Special Report
18 January 2017
Page 20



VII.   Conclusion

Based upon our review of the recruit background investigation files, coupled with our interviews
of NOPD personnel, we find that NOPD’s recruit evaluation process and the implementation of
that process are significantly flawed. While the background investigators appear to be doing a
competent job obtaining relevant information on a candidate’s background when they are given
the time and resources to do so, the process of evaluating that information in conjunction with the
other elements of a complete applicant assessment – e.g., psychological assessment and drug
screening – is problematic. Significant past behavioral risk indicators uncovered by the
background investigators are downplayed or overlooked; investigators are too rigidly tied to a set
list of “disqualifiers” at the expense of looking at recruit candidates holistically; supplemental due
diligence is not consistently performed when the facts suggest it should be; and the files are not
adequately documented to determine the basis for NOPD’s selection decisions. Neglecting to
factor in the specifics of the psychological exam and drug screening further results in a failure to
provide a holistic assessment of the candidate.

Against the background of the significant improvement NOPD has made in so many areas since
the entry of the Consent Decree, the shortcomings identified in this report are anomalous and
concerning. While we share NOPD’s desire to increase its numbers with new officers, the integrity
of the selection process must not be diminished to achieve that goal. For the long-term protection
of the citizens of and visitors to New Orleans, it is critical that quality not be substituted for
quantity.

The Monitoring Team recognizes the thoughtful corrective action plan prepared by the NOPD,
and looks forward to working with the Court, the NOPD, and the Department of Justice to ensure
NOPD’s corrective actions, as well as the other recommendations of the Monitoring Team, are
reviewed and implemented promptly and effectively.




                                   Office Of The Consent Decree Monitor
           Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 21 of 28
Special Report
18 January 2017
Page 21



VIII. Appendix: List of NOPD Disqualifiers




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 22 of 28
Special Report
18 January 2017
Page 22




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 23 of 28
Special Report
18 January 2017
Page 23




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 24 of 28
Special Report
18 January 2017
Page 24




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 25 of 28
Special Report
18 January 2017
Page 25




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
      Case 2:19-cv-11803-BWA-JVM Document501-1
           2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                     01/28/20 Page 26 of 28
Special Report
18 January 2017
Page 26



IX.      Appendix: NOPD Corrective Action Plan

To strengthen NOPD’s hiring practices, the Department will implement comprehensive reforms
to increase the rigor and transparency of its investigative and decision-making processes. The
Department will evaluate candidates more holistically and implement additional quality control
mechanisms to ensure that any issues that may arise in the hiring process are addressed promptly.
An initial set of proposed reforms is outlined below. The Department will re-evaluate these
reforms in time to determine appropriate modifications to the process.

Strengthening Hiring Exams

      1. Implement robust written and multiple choice exams created by experts from
         Louisiana Tech University. Civil Service will implement the exams shortly after the
         Department receives approval from OCDM.
Conducting and Documenting Thorough Investigations

      1. Hire a dedicated Recruitment Director22 to oversee all aspects of the recruitment and
         hiring processes. NOPD will transition these duties from the Deputy Chief of Staff to the
         Recruitment Director who will operate within the management Services Bureau
         (“MSB”). The Department recognized the need for this position this past summer and
         successfully secured funding to hire a director in 2017.
      2. Provide additional training to background investigators to ensure they have the skills
         to conduct robust investigations, identify risk indicators, and appropriately investigate
         risk indicators. In advance of OCDM’s review, the Department scheduled Computer
         Voice Stress Analyzer and Southern Policing Institute background investigation trainings
         for its investigators and will seek out additional training as necessary.
      3. Implement more detailed operating guidelines and procedures for background
         investigations to provide greater guidance on how to conduct investigations and what to
         do when risk indicators are identified.
      4. Implement detailed investigation checklists, based on the revised operating guidelines,
         to ensure thorough investigations that address all relevant questions and concerns. The
         Compliance Bureau is collaborating with the Recruitment and Applicant Investigation
         Division to create the guidelines and associated checklists that will guide background
         investigations and prompt additional follow-up investigation as necessary when risk
         indicators are identified.
      5. Provide additional time to investigators to conduct investigations by decreasing
         caseloads through the hiring of four additional civilian investigators in 2017, which the
         Department successfully advocated for earlier this year.


22
         Monitoring Team Note: NOPD has agreed to modify this title to Recruitment and Background
         Administrator to better reflect the director’s responsibility over recruiting and recruit evaluation.



                                     Office Of The Consent Decree Monitor
             Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 27 of 28
Special Report
18 January 2017
Page 27



Transparent Decision Making

   1. Modify hiring recommendation forms utilized by each reviewer to clearly
      enumerate risk indicators and require an explanation of their consideration in the
      hiring recommendation. This new form will facilitate a holistic approach to evaluating
      candidates when making hiring recommendations.
   2. Institute the Deputy Chief of MSB as an additional level of review for consensus
      candidates, meaning all preliminary levels of review agree on whether or not to hire the
      candidate (see graphic below). If the Deputy Chief of MSB does not agree with the other
      reviewers, the Officer Review Panel (the next reform in this plan) will make the final
      hiring recommendation.
   3. Institute an Officer Review Panel to decide whether to hire non-consensus
      candidates (see graphic below). The Officer Review Panel will be comprised of
      members of the rank of lieutenant or below from every bureau, including a civilian from
      the Compliance Bureau. The background investigator will present the candidate’s
      qualifications and history to the panelists who will then decide whether to hire the
      candidate. The proposed hiring recommendation process is as follows:




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
   Case 2:19-cv-11803-BWA-JVM Document501-1
        2:12-cv-01924-SM-JCW Document  32-3 Filed 01/19/17
                                                  01/28/20 Page 28 of 28
Special Report
18 January 2017
Page 28



Quality Control by the Compliance Bureau

   1. Audit background investigations and hiring decisions to assess the quality of the
      hiring process and candidates entering the Academy as recruits. The Compliance Bureau
      will conduct these audits in the same manner as OCDM, using OCDM’s checklist to
      evaluate each background investigation and confidentially interviewing investigators and
      Officer Review Panel participants regarding the process. While under the Consent
      Decree, findings will be submitted directly to OCDM without prior review by the
      Superintendent and other NOPD personnel.




                                  Office Of The Consent Decree Monitor
          Appointed By Order Of The U.S. District Court For The Eastern District of Louisiana
